     Brad L. Puffpaff WSBA No. 46434                                     The Honorable Christopher M. Alston
 1   Attorney at Law                                                     United States Bankruptcy Judge
     4620 200th Street SW, Ste D                                         Hearing Date: August 28, 2020
 2   Lynnwood, WA 98036                                                  Hearing Time: 9:30 AM
                                                                         Hearing Location: Telephonic
 3                                                                       Response Date: August 21, 2020

 4
                                    UNITED STATES BANKRUPTCY COURT
 5
                                    WESTERN DISTRICT OF WASHINGTON
 6

 7    In re:                                                   Chapter 11

 8    V.S. INVESTMENT ASSOC., LLC,                             NO. 20-11541

 9
                                                               FIRST APPLICATION FOR INTERIM
10                                                             COMPENSATION AND REIMBURSEMENT
                                                               OF EXPENSES.
11

12                          Debtor(s).

13                                                     MOTION

14             COMES NOW Bountiful Law, PLLC (here in “Bountiful Law”), attorney for debtor, V.S.

15   Investment Assoc., LLC, and applies to the Court for an order granting interim attorney’s fees and costs of

16   $16,941.10 for the period from May 29, 2020 to July 31,2020, pursuant to §330 of the Bankruptcy Code.

17   This is Bountiful Law’s first interim fee request.

18             This bankruptcy proceeding commenced by the filing of a voluntary Chapter 11 petition on May 29,

19   2020 (ECF No. 1). An order was entered authorizing employment of Bountiful Law as attorneys for the

20   Debtor on June 11, 2020 (ECF No 16). The Debtor is current on its post-petition expenses, including the US

21   Trustee’s quarterly fees.

22             Bountiful Law is currently holding $8,000.00 in its client trust account as an advance fee deposit in

23   these proceedings, consistent with the Application to Employ Bountiful Law PLLC and Supporting

24   Declaration filed June 10, 2020. (ECF No. 14). The hourly rate for Attorney Lawrence Blue is $350.00; the

25   hourly rate for Attorney Brad Puffpaff is $300.00, and the hourly rate for paralegal services is $175.00. The



     Application for Interim Compensation and
     Reimbursement of Expenses                                                           Page 1
      Case 20-11541-CMA              Doc 58      Filed 08/07/20      Ent. 08/07/20 11:58:58         Pg. 1 of 3
     amount in trust is less than the fees requested in this motion. Debtor’s members and/or their family members
 1
     have agreed to pay any remaining amount on behalf of Debtor.
 2
             For the period of June 1, 2020 through July 31, 2020, the significant portion of the time outlined
 3
     below and on the attached billing statement consisted of legal services performed on behalf of the Debtor in
 4
     this Chapter 11 case, including preparation of the Debtor’s schedules, Statement of Financial Affairs,
 5
     preparation and attendance at the initial debtor interview, meeting of creditors, and case management
 6
     conference.
 7
             Bountiful Law also prepared and filed a Motion for Authorization to File Monthly Financial Report
 8
     for Non-Operating Corporation (ECF No. 22), an Application to Employ Bountiful Law (ECF No. 14), an
 9
     Application to Employ a Real Estate Agent (ECF No., 35), A Motion to Approve the Sale of Real Property
10
     Free and Clear of Liens (ECF No. 41), and a Response to BRMK Lending, LLC’s Motion to Dismiss or for
11
     Relief from Stay (ECF No. 44). All matters outlined above were necessary to represent the interest of the
12
     estate, and for the benefit of the estate.
13
             Bountiful Law’s time for this interim period is fully set forth in the billing statement attached at
14
     Exhibit A. A summary is as follows:
15
        A. General case administration, including preparing case schedules, preparing
16         initial reporting, telephone calls and emails with the client, representation at
           the Meeting of Creditors, and other general case matters                              22 hours
17
        B. Preparing for and attending Initial Debtor Interview and case management
18         conference, and the preparation and review of monthly reports                         6.3 hours
        C. Preparation and drafting motions and applications including, motion to file non-
19         operating report, motion to sell property, and applications to employ
           professionals.                                                                        14.5 hours
20      D. Preparation and drafting response to Scheduling Order and Creditor Motion to
           dismiss or relief from stay                                                         12.9 hours
21
                                                                             Total Time Billed 55.7 hours
22                                                                       Dollar Amount Billed $ 16,715.00
                                                                       Post-Petition Expenses $      226.10
23
        Retainer in Trust to be Applied                                                        $ 8,000.00
24      Balance Due from Client                                                                $ 8,941.10

25



     Application for Interim Compensation and
     Reimbursement of Expenses                                                        Page 2
      Case 20-11541-CMA               Doc 58      Filed 08/07/20   Ent. 08/07/20 11:58:58         Pg. 2 of 3
 1           WHEREFORE, Bountiful Law requests that:

 2           1. The Court award interim attorney’s fees and costs of $16,941.40;

 3           2. The awarded compensation be allowed as an administrative expense under 11 U.S.C. § 503(b);

 4               and

 5           3. The compensation be paid from the $8,000.00 advance fee deposit held in trust by Bountiful

 6               Law, with the remaining balance due from Debtor.

 7           DATED this 6th day of July, 2020.

 8           BOUNTIFUL LAW PLLC

 9

10           /s/Brad L Puffpaff
             Brad L Puffpaff, WSBA 46434
11           Applicant

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     Application for Interim Compensation and
     Reimbursement of Expenses                                                     Page 3
      Case 20-11541-CMA             Doc 58      Filed 08/07/20   Ent. 08/07/20 11:58:58     Pg. 3 of 3
